COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00271-CR


MICHAEL KEVIN RICCUBUONO                                          APPELLANT
A/K/A MICHAEL KEVIN
RICCUBUOND

                                       V.

THE STATE OF TEXAS                                                     STATE


                                   ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “Appellant=s Motion To Dismiss Appeal,” which

complies with rule 42.2(a) of the rules of appellate procedure, Tex. R. App. P.

42.2(a), as well as the abatement record. No decision of this court having been

delivered before we received this motion, we grant this motion and appellate

counsel’s motion to withdraw and dismiss the appeal.     See Tex. R. App. P.

42.2(a), 43.2(f).
      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 31, 2011




                             2